OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The indorsement attached to the comprehensive liability insurance policy and issued simultaneously with that policy by the respondent insurance company excludes insurance coverage for "Bodily Injury * * * arising out of (1) the named insured’s products”. The policy defines "named insured’s products” as "goods or products manufactured, sold, handled or distributed by the named insured”. So broad and clear a definition must be deemed to include food served to patron’s of the restaurant and adequately advised the insured as to the exclusion. Since we find the exclusionary clause unambiguous, it "must be given [its] plain and ordinary meaning” (Government Employees Ins. Co. v Kligler, 42 NY2d 863, 864), excluding coverage for the claims set forth against the insured and for the judgment entered as a result thereof.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.